PER CURIAM.
The state filed a two count information against Milam. The first charged him with robbing Mitchell Kane of United States currency; the second charged him with robbing Dwight Algeo of United States currency. A jury found Milam guilty on both counts.
The court entered a judgment of guilty on the first count. It imposed a sentence of thirty years. After Milam served fifteen years of that sentence, he was to be placed on probation for fifteen years.
The court entered a separate judgment of guilty on the second count. It withheld sentence on that count and placed Milam on probation for life.
On appeal Milam contends that the evidence adduced at trial was insufficient to prove either count.
Our examination of the record leads us to conclude that the evidence was insufficient to support the first count, but it was sufficient to support the second count. We therefore reverse the judgment and sentence on the first count and affirm the judgment on the second count.
Upon remand the circuit court may, if it deems it appropriate, reconsider its decision to withhold sentence in the judgment on the second count.
AFFIRMED IN PART; REVERSED IN PART, and remanded.
DOWNEY, ALDERMAN and AN-STEAD, JJ., concur.